
	

114 S705 IS: To amend section 213 of title 23, United States Code, relating to the Transportation Alternatives Program.
U.S. Senate
2015-03-11
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		114th CONGRESS1st Session
		S. 705
		IN THE SENATE OF THE UNITED STATES
		
			March 11, 2015
			Mr. Cochran (for himself and Mr. Cardin) introduced the following bill; which was read twice and referred to the Committee on Environment and Public Works
		
		A BILL
		To amend section 213 of title 23, United States Code, relating to the Transportation Alternatives
			 Program.
	
	
		1.Transportation alternatives program
 (a)Cost sharingSection 120 of title 23, United States Code, is amended by adding at the end the following:  (l)Transportation Alternatives ProgramThe Federal share requirements under this section applicable to the transportation alternatives program under section 213 may be met based on—
 (1)an individual project or activity under that section; or (2)a program of projects or activities approved under that section..
 (b)Eligible entities; annual reportsSection 213 of title 23, United States Code, is amended— (1)in subsection (a)—
 (A)in paragraph (1), by striking each of fiscal years 2013 and 2014 and inserting each fiscal year; and (B)in paragraph (2), by striking 2 percent and inserting 3 percent;
 (2)in subsection (c)— (A)in paragraph (1)—
 (i)in subparagraph (A), by striking 50 percent and inserting 66.67 percent; and (ii)in subparagraph (B), by striking 50 percent shall be obligated and inserting 33.33 percent shall be obligated to any eligible entity; and
 (B)in paragraph (4)(B)— (i)by redesignating clauses (vi) and (vii) as clauses (viii) and (ix), respectively;
 (ii)by inserting after clause (v), the following:  (vi)a not-for-profit entity responsible for the administration of local transportation safety programs;
 (vii)a metropolitan planning organization that is not developing the competitive process for funding; and (iii)in clause (viii), as redesignated, by inserting for an urbanized population of more than 200,000 after metropolitan planning organization;
 (3)in subsection (d), by inserting available under subsection (c)(1)(B) after excess funds; (4)by striking subsection (e); and
 (5)by amending subsection (g) to read as follows:  (g)Annual reports (1)In generalEach State or metropolitan planning organization responsible for carrying out the requirements under this section shall submit an annual report to the Secretary that describes—
 (A)the number of project applications received for each fiscal year, including— (i)the aggregate cost of the projects for which applications are received; and
 (ii)the types of projects to be carried out (as described in subsection (b)), expressed as percentages of the State’s total apportionment under subsection (a); and
 (B)the number of projects selected for funding for each fiscal year, including the aggregate cost and location of projects selected.
 (2)Public availabilityThe Secretary shall make available to the public, in a user-friendly format on the website of the Department, a copy of each annual report submitted under paragraph (1).
							.
				
